DETAILED ACTION
2.	This office action is in response to preliminary amendment filed on 05/02/2022. Claims 1 and 37 have been amended. Claims 4-6, 8-9, 12, 20, 24, 27--34 have been canceled. Claims 1-3, 7, 10-11, 13-19, 21-23, 25-26, and 35-37 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 05/02/2022have been fully Applicant’s arguments, with rejections of claims 1 and 17 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) 35 U.S.C. 103 of rejection are made in view of previous cited references XU international Publication Number WO 2017/196811 (International Publication Date 11/16/2017) and R Haentsch CN patent No. 103329345.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 2, 3, 7, 10-11, 13-17, 21-22, 25, 26 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over by of R Haentsch CN patent No. 103329345 in view of XU international Publication Number WO 2017/196811 (International Publication Date 11/16/2017).
Regarding claim 1, Figures 1-4 of R Haentsch disclose an actuator assembly (100 in Fig. 1) for a base station antenna (1, paragraph 0002), comprising: a plurality of actuators (20s), each actuator (20) including a driven gear (112a,…,122e in Fig. 2), and a rotatably mounted drive shaft (111 in Fig. 3), and a single drive gear (131 in Fig. 3) coupled to a moving device (135), the moving device (135 in Fig. 3) configured to axially the drive gear (131 in Fig. 3) along  the drive shaft (111 in Fig. 3) in order to engage (engaging 131 to one of 122a….122e in Fig. 3) with a selected driven gear  (122,…122e in Fig. 3) of one of the actuators (200 in Fig. 1); but does not discloses wherein all the actuators  (120) are arranged in parallel (parallel of 18s) with each other in one plane and the axes of the driven gears are positioned along the same axis of rotation relative to each other and parallel to the drive shaft. 
Fig. 4 of XU discloses an actuator assembly (10) for a base station antenna (paragraph 0001) comprising: all the actuators (118s) are arranged in parallel (parallel of 118s) with each other in one plane (Y plane of 10) and the axes of the driven gears (axes of plurality driven gears 12s) are positioned along the same axis of rotation (same axis rotation of 25) relative to each other and parallel to the drive shaft (14).
R Haentsch and XU are common subject matter of gear driven for plurality of actuators; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate XU into R Haentsch   for the purpose of significantly reduce the cost and/or complexity of a RET antenna system (paragraph 0048 of XU).

Regarding claim 2. R Haentsch combined  Xu combined applied to claim 1 above , Fig.1- Fig. 4 of  R Haentsch further discloses wherein each actuator includes (20 in Fig. 1) a driven rack (100 in Fig. 1) and an actuator element actuator element IIIIIIIII of each actuator 20 in Fig. 1) and wherein the drive gear (131) is configured to drive a selected one (selected 20 in Fig. 1) of the racks (100 in Fig. 1) that is engaged (engaged driven gear 122 with drive gear 131 in Fig. 3)  with the drive gear (131 in Fig. 3).  
Regarding claim 3. Haentsch combined  Xu combined applied to claim 1 above , Fig.1-Fig. 4 of  R Haentsch further discloses wherein each actuator (20 in Fig. 1) includes a driven gear (112a,…,122e in Fig. 3) and an actuator element (actuator element IIIIIIIII of each 20 in Fig. 1) that is in transmission connection (transmission connection 10 in Fig. 1) with the driven gear (122a,…,122e in Fig. 3), and the drive gear (131 in Fig. 3) is configured to drive a selected one of the driven gears (122a,…,122e in Fig. 3) that is engaged with the drive gear (131 in Fig. 3).  
Regarding claim 7. Haentsch combined Xu combined applied to claim 1 above, Fig.1- Fig. 4 of  R Haentsch further discloses wherein the actuator assembly (100 in Fig. 1) further comprise wherein the drive gear (131 in Fig. 3) is mounted on the drive shaft (111 in Fig. 3) in an axially movable and rotation-fixed manner (rotation and fixed manner 131 to 111).  
Regarding claim 10. R Haentsch combined Xu combined applied to claim 1 above, Fig.1- Fig. 4 of  R Haentsch further discloses wherein at least one of the drive gear (131 in Fig. 3) and the driven gears (112a,…, 112e in Fig. 3) has at least one tooth (tooth of 131 and 122a-e in Fig. 3) which has one or two end sections (multiple end sections of each tooth of driven gears 112a,…, 112e) that taper outwardly (taper outward of each tooth  of 122a….122e  or 131) along an axial direction (axial direction 131 and 122) as the engagement assistant structure (engagement structures of 131 to one of 122a….122e).  
Regarding claim 11. R Haentsch combined Xu combined applied to claim 1 above, Fig.1- Fig. 4 of  R Haentsch further discloses wherein the moving device (135) is configured as a lead screw transmission (screw transmission of 135), including a lead screw (screw of 135) that is rotatably mounted (mounted of 135) and a nut (137 in Fig. 7; threaded hole through it for screwing 135) that engages with the lead screw (135) and is translationally movable along the lead screw (135), wherein the nut (137 in Fig. 7; threaded hole through it for screwing 135) is configured to move the drive gear  (131) axially relative to the drive shaft (111).  
Regarding claim 13. R Haentsch combined Xu combined applied to claim 1 above, Fig.1-Fig. 4 of R Haentsch further discloses a drive motor (paragraph 0059) configured to drive the drive shaft (111 in Fig. 3), wherein the drive motor (paragraph 0059) is mounted at a fixed position (fixed position of 110 in Fig. 3).  
Regarding claim 14. R Haentsch combined Xu combined applied to claim 11 above, Fig.1-Fig. 4 of R Haentsch further discloses wherein the actuator assembly (100 in Fig. 1) further comprises an index motor (paragraph 0059) configured to drive (134 in Fig. 3) the lead screw (135 in Fig. 3), wherein the index motor (paragraph 0059) is mounted at a fixed position (fixed position of 134 in Fig. 3).  
Regarding claim 15. R Haentsch combined Xu combined applied to claim 11 above, Fig.1-Fig. 4 of R Haentsch further discloses wherein the moving device (135 in Fig. 3) includes a sliding carriage (136 in Fig. 3; see Fig. 7) that is fixedly connected with the nut (nut of 137 in Fig. 7; threaded hole through it for screwing 135).  
Regarding claim 16. R Haentsch combined Xu combined applied to claim 15 above, Fig. 7 of R Haentsch further discloses wherein the sliding carriage (136) has a fork portion (136a, 136b) that is configured to interact with both end sides of the drive gear (both ends of drive gear 131; see Fig. 8).
Regarding claim 17. R Haentsch combined Xu combined applied to claim 15 above, Fig. 1- Fig. 8 of R Haentsch further comprising a substrate (layer of 30 in Fig. 2), wherein the sliding carriage (136 in Fig. 3) includes a sliding member (138 in Fig. 8) which is slidable in a channel (channels of 122a-e) in the substrate (layer 30 in Fig. 3). 
Regarding claim 21.  R Haentsch combined Xu combined applied to claim 1 above, Fig. 7 of R Haentsch further discloses wherein each actuator (20) is provided with a locking device (250; paragraphs 0046- 0047) shiftable between a locked state (see Fig. 14a locking state of 250) in which the actuator (20) is fixed in place and an unlocked state in which the actuator (20) is moveable (see Fig. 14B).  
Regarding claim 22. R Haentsch combined Xu combined applied to claim 3above, Fig. 1-8 further discloses  wherein each actuator (20 in Fig. 1) is provided with a locking device (250; paragraphs 0046- 0047) shiftable (see Fig. 14a and 14b for discloses the shiftable of 250)  between a locked state (Fig. 4a locking of 250)  in which the actuator (20 in Fig. 1)  is fixed in place and an unlocked state (Fig. 14b unlocking of 250)  in which the actuator (20)  is moveable, and the locking device (250) includes a claw (243 in Fig. 14a) of  which is configured to engage with a tooth section of the driven gear (231 in Fig. 14) of a respective actuator (20 in Fig. 1), and biased towards its engagement position (engage position of drive gear 231 in Fig. 14) , wherein when the drive gear (231 in Fig. 14) engages with a respective driven gear (222a…222f in Fig. 143), the claw (243 in Fig. 14)  is moved from its engagement position (engagement of 243 with 250) to its disengagement position (disengagement between 243 and 250 in Fig. 14b), and when the drive gear (231) disengages from the respective driven gear (222a…222f in Fig. 14a, 14b, 14c, 14d and Fig.), the claw (243) returns to its engagement position (Fig. 14d).  
Regarding claim 25.  Xu combined incorporated into  R Haentsch applied to claim 1 above, Fig. Fig. 4 of Xu  further discloses wherein each actuator (118) is constructed as a linear (paragraph 0058) actuator (118), wherein an actuator element see Fig. 3 for discloses actuator element of 188 in Fig. 4) of the actuator moves (moves of 118 in Fig. 3) in a linearly translatable manner (paragraph 0058), and wherein the actuator element  (actuator element of 1888 in Fig. 3) of each actuator (118) is configured to couple with a wiper arm (wiper arm of 118 in Fig. 3) of a phase shifter (phase shifter of 120, 120a, 120b) assembly (assembly of 118 in Fig. 3).  
Regarding claim 26. Xu combined incorporated into R Haentsch applied to claim 25 above, Fig. 4 of Xu further discloses wherein each actuator (118) includes a lead screw transmission (20), including a lead screw (20) that is rotatably mounted (rotatably mounted of 20) and in transmission connection with the drive gear (44) and a nut (64) that is translationally movable in engagement with the lead screw (20) and fixedly connected with the actuator element 118). 
 	Regarding claim 36. R Haentsch combined Xu combined applied to claim 3 above, Fig. 1- Fig. 8 of R Haentsch further discloses wherein a rotational axis of each driven gear (rotation axis of each 122a…122e) is parallel to an axis of the drive shaft (111).  
Regarding claim 37. Figures 1-8 of R Haentsch   discloses an actuator (actuator 20 in Fig. 1; paragraph 0009) assembly for a base station antenna (1; paragraph 0002), comprising: a plurality of actuators (20s), a rotatably mounted drive shaft (111 in Fig. 3), and a single drive gear (131) coupled to a moving device (135), the moving device (135) configured to axially move the drive gear (135) relative to the drive shaft (111) in order to engage with a selected one of the actuators (20s), In re: Li et al. Filed: December 6, 2019 Page 7 of 21wherein the drive gear (131) is mounted on the drive shaft (111) in an axially movable and rotation- fixed manner (rotation fix-manner of 131), wherein each actuator (20) includes a driven gear (122a…122e) and an actuator element (actuator element “iiiiiiiiiii” connected to 20 on line 10 in Fig. 1)  that is in transmission connection with the driven gear (1222a…122e), and the drive gear (131) is configured to drive a selected one of the driven gears (122a…122e) that is engaged with the drive gear, and wherein each of the driven gears (122a…122e) rotational  axis  (rotation axis of each 122a…122e) that is parallel to an axis of the drive shaft (axis of 111).
However, R Haentsch does not discloses wherein each of the driven gears (122a…122e) are configured to rotate about a single rotational axis.
Fig. 4 of XU discloses an actuator assembly (10) for a base station antenna (paragraph 0001) comprising: a plurality of driven gears (12s) wherein each of the driven gears (12s) are configured to rotate about a single rotational axis (single rotation axis of 25) that is parallel to an axis of the drive shaft (axis of drive shaft 14).
R Haentsch and XU are common subject matter of gear driven for plurality of actuators; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate XU into R Haentsch   for the purpose of significantly reduce the cost and/or complexity of a RET antenna system (paragraph 0048 of XU).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over R Haentsch combined with Xu as applied to claim 1 above, and further in view of Leach et al. Pub. No. 2004/0173578.
Figs. 1-8 of R Haentsch applied to claim 1, discloses   wherein the actuator assembly comprises a position sensor (position of 136 on 135) configured to directly or indirectly determine an axial position of the drive gear (axial position of 131) relative to the drive shaft (111). However, R Haentsch does not discloses wherein the position sensor includes a movable electrode.
Fig. 3 of Leach discloses an actuator (22) comprising position sensor (62) includes a movable electrode (paragraph 0028). 
R Haentsch /XU and Leach are common subject matter of position sensing for actuator; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Leach into R Haentsch for the purpose of implementing  a position sensor for determining the relative or absolute position of the servo rod 48 (paragraph 0029 of Leach) and movement of the electrode is sensed position sensor for control the rotation of the servo rod from the controller based on sensing the movement of the electrode to determined absolution position of the rod (paragraph 0029 of Leach).

Allowable Subject Matter
7.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art(s) do/does not teach: wherein the position sensor further includes two conductive film strips, the movable electrode member in contact with the two conductive film strips and two stationary electrode members respectively connected with one of the conductive film strips, wherein the movable electrode member follows an axial movement of the drive gear relative to the drive shaft.  
8.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art(s) do/does not teach wherein the sliding carriage has a part interacted with the claw, wherein the part is configured to: move the claw from its engagement position to its disengagement position when the drive gear engages with a respective driven gear. 
9.	Claim 35 is allowed.
	In addition to other elements in the claimed prior art considered individual or combination does not teach:  wherein the position sensor includes two conductive film strips, a movable electrode member in contact with the two conductive film strips, and two stationary electrode members respectively connected with one of the conductive film strips, wherein the movable electrode member follows an axial movement of the drive gear relative to the drive shaft.  



Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/31/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845